386 F.2d 451
UNITED STATES of America, Appellee,v.Nathaniel CRAWFORD and William Edward Sharpe, Defendants-Appellants.
No. 234.
Docket 31561.
United States Court of Appeals Second Circuit.
Argued December 13, 1967.
Decided December 14, 1967.

Appeal from convictions by the United States District Court for the Southern District of New York, Edward Weinfeld, J., for violation of 21 U.S.C. §§ 173, 174.
Affirmed.
Joseph I. Stone, New York City (Stone & Diller, New York City, on the brief), for defendants-appellants.
Michael W. Leisure, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty. for the Southern District of New York; John R. Wing and Pierre N. Leval, Asst. U. S. Attys., on the brief), for appellee.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
After a trial without a jury before Judge Edward Weinfeld of the United States District Court for the Southern District of New York, appellants were convicted of a narcotics violation under 21 U.S.C. §§ 173, 174, and sentenced to five years' imprisonment. The appellants claim several errors in the proceedings below; we have considered these claims and find them without merit. We note, particularly, that Judge Weinfeld found as a fact that before defendant Crawford was asked to consent to a search he was "fully advised" of his constitutional rights. Cf. Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Moreover, appellants did not argue in the district court that Crawford at that time was not given a proper warning under Miranda, United States v. Indiviglio, 352 F.2d 276 (2d Cir. 1965) (en banc), cert. denied. 383 U.S. 907, 86 S.Ct. 887, 15 L.Ed.2d 663 (1966).


2
The judgments of conviction are affirmed.